{¶ 35} I respectfully dissent in regard to the majority's resolution of Stoebermann's first assignment of error. While I agree that the termination provisions in the contract are not ambiguous, it is for precisely that reason that I disagree with the majority's application of the third termination provision to the situation at hand.
 {¶ 36} The first termination provision allows either party to terminate the contract for any reason without recourse with 30 days' notice to the other party. The third provision, which both the trial court and the majority here found applicable, addresses termination by a party when no breach or notice has occurred. In recognition of the fact that the nonterminating party will suffer some harm as a result of the untimely termination by the other, the parties have agreed to an award of liquidated damages to the nonterminating party. I find it significant that the contract recognizes that either the contractor or the publisher may be harmed by such a termination by the other party. What the contract makes clear is that the liquidated damages serve to compensate a party who has not received sufficient notice of termination, presumably the period of notice that would allow the contractor to seek alternate employment or allow the publisher to seek alternate means of delivery of its goods. The third provision, however, does not attempt to provide a remedy for a wrongful breach by the terminating party.
 {¶ 37} In this case, the publisher was found to have breached the contract by wrongfully terminating Stoebermann. Only one provision addresses termination in the face of breach. The second termination provision permits either party to terminate the contract at any time, without notice, in the event of the other party's breach. That provision, however, does not exclusively limit the non-breaching party's remedy to being excused from further performance. Termination under that provision would necessarily allow the nonbreaching party to seek ordinary damages for breach of contract. By the plain and unambiguous language of the contract, I would find this second provision applicable under the facts here, where the publisher has breached the contract. Accordingly, I believe that the trial court erred when it limited Stoebermann's damages to 14 days of lost profits as liquidated damages, when the liquidated-damages provision was inapplicable. *Page 372